Title: Thomas Jefferson’s Notes on Virginia Statutes on River Navigation, [before 9 June 1819]
From: Jefferson, Thomas
To: 


          
             before 9 June 1819
          
          
          
    
        [1.
        Appamattox. river. lower part.
        
            A. C. I.
        
        
            
                
                    
                    
                        A.
                    
                    owner to make locks. 1.
                        4. 9. 22.
                
                
                    
                    
                        B.
                    
                           cranes. 9.
                
                
                    
                    
                        C.
                    
                    dcondemn lands.
                        1. 10. 13. 14. 15. 17. 18. 19. 21.22.
                
                
                    
                    
                        
                            D.
                        
                    
                    
                        declared nuisance
                    
                
                
                    {
                    
                        E.
                    
                    obstructions hereafter
                    }
                    2. 3. 5. 12. 20.
                        22.
                
                
                    
                        F.
                    
                    after becoming navigable.
                
                
                    
                    
                        G.
                    
                    no powers given.
                        7. 11.
                
                
                    
                    
                        H.
                    
                    to manage their affairs.
                        10. 12. 13. 16.
                
                
                    
                    
                        I.
                    
                    to contract voluntarily
                        2. 6. 13. 15. 16.
                        18. 21
                
                
                    
                    
                        J.
                    
                    cautionary provisions.
                        21.
                
                
                    
                    
                        K.
                    
                    correcting injustice.
                    }
                    7.8.
                
                
                    
                    
                        L.
                    
                    enforcing it.
                
                
                    
                    
                        M.
                    
                    
                        to use water for navign only 10. 13.
                            15. 17. 18. 21. 19.
                    
                
                
                    
                    
                        
                            |N.|
                        
                    
                    
                               for other purposes.
                    
                
                
                    
                    
                        O.
                    
                    co. 
                        may build dam if owner refuses to do it.
                
                
                    
                        
                            
                                onerous
                                
                                    
                                    A. B. C.
                                
                            
                            
                                prohibitive 
                                
                                    E. F.
                                
                            
                            
                                indifferent
                                
                                    G. H. I.
                                
                            
                            
                                Protective
                                M.
                                    |N.|
                                    O. J. K. L.
                            
                        
                    
                
            
        
    
    
        
             upper.? how far.
        
    
    
        2.
        Buffalo of Appamattox. Pr. Edw.
        
        
            E.F.
            
            
            
        
    
    
        3.
        Buffalo & Tye.
        
            F.
            
            
        
    
    
        [4.
        Capecaphon.
        
            A
            
        
    
    
        5.
        James
                River. to Crow’s ferry
        
    
    
        
         it’s branches to their highest
            navign
        
            E.
            
        
    
    
        
         RivannaHardware 1804. Jan. 18.
        
    
    
        6.
        Kanhaway.
        
            I.
            
        
    
    
        7.
        Meherrin. 11. c. 77.
        
            G
            
        
    
    
        8.
        Middle
                    isld creek. 12. Feb. 15. III. 135
        
            K.
        
    
    
        
                 13. Jan. 25. III. 118.
        
            L.
            
        
    
    
        [9.
        Monongalia. 13. c. 37.
        
            A. B. cranes to give
                effectual aid to boats ascendg the river
        
    
    
        
              14. c. 68.
        crane dispensd in favr
            John G. Jackson
    
    
        
              16. c. 134.
        a new dam permd on condn of crane.
    
    
        10.
        
            Norfolk coast
                    & Pasquotank canal. 87. c. 1. II. App. 55.
        
        
            H.C.
            
            
            M.
        
    
    
        11.
        Norfolk & Currituck do 14. c. 38.
        G. qu. 1808. c.
                95.?
    
    
        12.
        Nottoway. 12. c. 39.
        
            E. H.
            
        
    
    
        13. 
        Occoquan. 16. c. 56.
        
            H. I. C. M.
            
        
    
    
        
        
            Pamunkey. 12. c. 49.
        
        
    
    
        14 
        Potomak 95. c. 13.
        
            C.
            
        
    
    
        15.
        Rappahanoc. 11. c. 74.
        
            I. C. M.
            
            
        
    
    
        16 
        
            Rivanna. 05.
                c. 25. 06. c. 55. 11. c. 26. or 75 14. c. 39.
        
        
            H. I.
            
            
            
            
            
        
    
    
        17 
        
            Roanoke.
                upper co. i.e. within this state 16. c. 50.
        
        
            C. M.
            
        
    
    
        18 
        Roanoke & Meherrin. 12. c. 113.
        
            I.C.
            
            
            M.
            
            
        
    
    
        19.
        Shenandoah. 02. c. 22. 14. c. 37.
        C. 140.f.
            width. M.
            I.
    
            
    
        20.
        Staunton. 14. c. 50.
        
            E.
            
        
    
    
        2 
        [Slate
                river. 94. c. 48.
        
    
    
        21.
        Tuckahoe cr.
            13. c. 36.
        
            
                
                    I. C. J. M.
                    
                         no boat to pass lock unless water runs over dam.
                    
                
                
                    
                    
                        the opening for the lock shall not be
                            made yro the dam.
                    
                
                
                    
                    
                        the co. may raise dam 3.f. & then
                            navigate whenever water is above level of prest dam
                    
                
                
                    
                    
                        proprietor not to increase consumption
                            of water by addnal works.
                    
                
                
                    
                    
                        co. shall not reflow the water below to
                            impede the owner’s wheel.
                    
                
                
                    
                    
                        no boatman to land except at
                            lock.
                    
                
                
                    
                    
                        proprietor having made a dam & lock
                            on one arm, may take toll.
                    
                
            
        
    
    
        [22.
        Willis’s 
                River. 16. c. 52.
        
            C. E. A.
            
        
        
    

          
          
            
              1. 
              Roanoke.  uppr co. i.e. within ys state.
              16. c. 50.
              C. M.
               A.owner to make locksB.       craneC.condemn lands1. 2 4. 6. 11. 13. 14. 15. 16.E.obstrn’s hereafter)2. 5. 8.  9. 10. 8. 2. 5.F.after becomg navigbleG.no powers given3. 7.}H.to manage their own affairs2. 15. 12. 15I.to make volunty contract volunty19. 15. 13.12. 17.J.cautionary11.K.correcting injustice18L.enforcing it18.M.use water for navign only1. 4. 6. 11. 13. 15. 16O. may build dam if owner refuses to do it.
            
            
              
               Meherin 7.
              
              
              
            
            
              2.
                Nottoway
              
              12. c. 39.
              E. H.
            
            
              3.
                Meherrin.
              
              11. c. 37. 77.
              G.
            
            
              4.
                Roan. & Meherrin canal
              
              12. c. 113.
              C. M.
            
            
              5.
                Staunton.
              
              14. c. 50.
              E.
            
            
              6.
              Norf. & Pasq. canal.
              
              87. c. 1.
              C. M.
            
            
              7 
              Norf. & Curratuk
              
              14. c. 38.
              G.
            
            
              8 
              Jas river
              
              
              E.
            
            
              9 
                Buffalo of Appam.
              
              
              F
            
            
              10 
                Buffalo & Tye.
              
              
              F
            
            
              11 
                Tuckahoe.
              
              13. c. 36
              C. J. M.
            
            
              
                Willis’s
              
              
              
            
            
              12 
                Rivanna.
              
              05. c. 25. 06. c. 55. 11. c. 26 [or 75] 14. c. 39
              H. I.
            
            
              13.
              Rappahanoc
              
              11. c. 74.
              C. M.
            
            
              14 
              Potomak
              
              95. c. 13.
              C
            
            
              15.
                Occoquan
              
              16. c. 56.
              C. H. M.
            
            
              16.
                Shenandoah.
              
              02. c. 22. 14. c. 37. C. 140 f.
              M
            
            
              17.
              Kanhaway.
              
              12. c.
              I.
            
            
              18.
              Middle isld cr.
              8. 
              12. c. 122. 13. c. 101.
              K. L.
            
          
          
          
            
              Appamattox. co.
              1788. 
              Dec. 30. 
              I.
              92. Nov. 30. G.
            
            
              Appam. trustees. 
              1790.
              Dec. 16.
              G. 
              92. Dec. 26. G N.
            
          
         